Name: Council Regulation (EC) No 2254/96 of 19 November 1996 amending Regulation (EEC) No 1101/89 on structural improvements in inland waterway transport
 Type: Regulation
 Subject Matter: economic policy;  industrial structures and policy;  maritime and inland waterway transport;  EU finance
 Date Published: nan

 27. 11 . 96 EN Official Journal of the European Communities No L 304/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 2254/96 of 19 November 1996 amending Regulation (EEC) No 1101/89 on structural improvements in inland waterway transport whereas the financial contributions from the Member States in question must be calculated against the size of their fleets for the years 1996, 1997 and 1998 , HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 75 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the Economic and Social Committee (2), Acting in accordance with the procedure laid down in Article 189c of the Treaty (3), Whereas Regulation (EEC) No 110 1 /89 (4) introduced measures for structural improvements in the inland waterway sector; whereas that Regulation sets out to reduce structural overcapacity in inland waterway trans ­ port by providing for vessel-scrapping schemes coord ­ inated at Community level ; whereas that Regulation provides for the possibility of a Community financial contribution to the scrapping funds for 1995; Whereas the system of structural improvements currently in force is in principle to be financed primarily by the operators in the sector by means of annual contributions; Whereas public contributions must be granted annually, in line with the contributions made by the trade; whereas measures are scheduled for a period of three years , namely 1996, 1997 and 1998 and whereas they must be assessed annually; Whereas provision for a financial contribution from the Community should be envisaged for the year 1996 only; Article 1 In Article 4 (a) of Regulation (EEC) No 1101 /89 : 1 .  'and the year 1996,' shall be inserted after ' 1995' in paragraph 1 ,  'and 1996' shall be inserted after ' 1995' in para ­ graph 2; 2 . the following paragraphs shall be added : '3 . The Member States in question shall jointly make available from their funds sufficient amounts to achieve , along with the Community contribution fixed for the year 1996 only, the structural improvement objectives for the years 1996, 1997 and 1998 . The proportionate share of each Member State concerned shall be calculated against the size of its active fleet as compared with that of the Member States ' total fleet . These amounts shall be determined by the Commis ­ sion in conjunction with the authorities of the various scrapping funds. 4 . At the beginning of each year during the scrap ­ ping operations for 1996, 1997 and 1998 , the Commis ­ sion shall lay down, as part of this Regulation , the procedures for scrapping for the year in progress as a function of available finances, market developments and liberalization measures taken .'(') OJ No C 318 , 29 . 11 . 1995, p. 11 . (2 ) OJ No C 39 , 12. 2 . 1996, p. 96 . (3) Opinion of the European Parliament of 13 February 1996 (OJ No C 65, 4 . 3 . 1996, p. 29), common position of the Council of 27 June 1996 (OJ No C 264, 11 . 9 . 1996) and Decision of the European Parliament of 17 September 1996 (OJ No C 320 , 28 . 10 . 1996). Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (4) OJ No L 116, 28 . 4 . 1989, p. 25 . Regulation as last amended by Regulation (EC) No 2819/95 (OJ No L 292, 7 . 12 . 1995, p. n No L 304/2 EN Official Journal of the European Communities 27 . 11 . 96 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 November 1996 . For the Council The President H. COVENEY